Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Petition under 37 CFR 1.137(a)
The petition filed under CFR 1.137a on 7/24/2020 has been received and GRANTED (see paper entered 10/5/2020).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/24/2020 has been entered.
 
Applicant’s amendment
Applicant’s amendment filed 7/24/2020 has been received and entered.  Claims 1, 11 and 14 have been amended, claims 3 and 16 have been cancelled.
Claims 1, 2, 4-15 and 17 are pending and currently under examination.

Priority
This application filed 10/14/2013 claims benefit to provisional application 61/712900 filed 10/12/2012.
No comment has been made by Applicant in prosecution.

Double Patenting
Examiner note:  In a search of the inventors, applications:
13/772121 Compressively-accelerated read mapping;
14/053387 Compressively-accelerated read mapping;
14/837567 Compressively-accelerated read mapping framework for next-generation;
15/657359 Compressing, storing and searching sequence data; and
16/299263 Compressively-accelerated read mapping framework for next-generation;
were identified, and a review of the disclosure provided methods and systems for sequence compression and homology search tools, however none of the claims appeared to be directed to or required the limitations of the pending claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-15 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn.
Specifically, the method of claim 1 has been amended to delete the limitation that operations are run concurrently rendering the basis of the rejection moot. 

Claims 1, 2, 4-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, claim 1 has been amended to recite ‘and improve storage efficiency of the read mapping computing platform’ and it is unclear where the improvement or efficiency gain is.  Independent claims 11 and 14 directed to the media/apparatus with instructions has been amended in the same way.  In view of the specification, the only support is at page 1 which teaches:
“These high compression rate results for both the read repository and links-table promise significant improvements in storage efficiency for large scale genomic research.”, 
and while it appears that storage efficiency has literal support, it appears that it is a promise, not a natural outcome of the method steps, and clearly relative to the data that is analyzed.  Further, given the guidance of the specification any possible improvement appears to be relative to the data that is inputted, and relative to other ‘platforms’ that may exist.  The term "improve" in claim 1 is a relative term which renders the claim indefinite.  The term "improve" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Given the breadth of the claimed steps, the undefined and relative nature of accessing any improvement the metes and bounds of the claim do not appear to be defined.  Dependent claims fail to set forth a specific standard to assess improvement, and are included in the basis of the rejection.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-15 and 17 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Response to Applicants’ arguments
Applicants note that the phrase “near sublinear-time mapping’ is in the original disclosure at page 13, line 27.  Further it is noted that the amendments provide for explicit recitation of the phrase and that the written description is necessarily met.  Applicants’ arguments and the claim amendments have been fully considered, but not found persuasive.
At page 13, the full context for the support teaches:  “The framework achieved near sublinear-time mapping performance with as low depth coverage as 15x, with no significant loss is maintained.
Amending the claim to clearly provide support for the improvement claimed either in the type of data provided/analyzed, providing a platform that is universally improved by the practice of the method steps, or deleting the indication of improvement would address the basis of the rejection.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-15, 17 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is not directed to patent eligible subject matter. 
Claim analysis
Independent claims 1, 11 and 14 have been amended and still are directed towards a method (claims 1), a medium to implement the method on a system/apparatus (11) and an apparatus (14) for processing sequence reads.  As amended, the method and implementation of the method on the system requires two steps to be implemented first the construction of a knowledge base where the read data in association with a reference sequence/genome in a table format for homologies; and using the knowledge base comprising a compact representations of read data to analyze input read data in lieu of mapping each input read by using seed to identify possible hits in the compact representation for loci of interest.  Dependent claims set forth greater 
For step 1 of the 101 analysis, as noted previously, the method claims do not specifically recite or require where the method is to be implemented, that is that none of the steps indicate that they are implemented on a computer.  The recitation of a ‘computing platform’ in the preamble and now in final wherein clause.  With respect to this limitation, the specification provides:
“A platform that implements the above-described techniques may include both sequencing and computing technologies. 
The framework may be implemented in software, in hardware, or in a combination of hardware and software. A software infrastructure that implements the framework is a preferred implementation. 
More generally, m a non-limiting embodiment, the framework comprises machines, systems, sub-systems, applications, databases, interfaces and other sequencing, computing and read mapper resources” 

and appears provide a general description of what may be included, but does not require or define any physical requirements on how the method is implemented.  To the extent that the method claims (claims 1, 2, 4-10) recite and require only abstract instructional steps they are not directed to a statutory category. In addition, it is noted that claim 11, directed to a machine readable medium provides for the instructions in the form of a ‘program code’ and does not require any physical hardware or material relative to the requirements of the claims. However, in view of the guidance of the specification and that the claim recites ‘in association with a read mapping computing platform, and that reading platforms disclosed and read mapping tools are implemented on computers the claims appear to be directed to a statutory category that encompass data analysis methods on a computer or with a processor.


For step 2A of the 101 analysis, the judicial exception of the claims are the abstract instructional steps directed to obtaining and analyzing sequence data.  More specifically, in light of the guidance of the specification, step 1 involves a pre-analysis of the read data with reference data to form a knowledge base or a table of homologies, and step 2 run concurrently (or in lieu of mapping) provides continued analysis with reference data and the use of information in the knowledge base that is constructed.  The judicial exception is a set of instructions for analysis and organization of sequence data and appears to fall into the category of Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  Here, the claims are directed to method steps, and there is not requirement of the amount or complexity of the data for the method, and appears to be steps that one can perform in one’s mind or on paper.  It is acknowledged that as set forth in the final wherein clause of the claim as amended, there is a recitation of an 'improve’ with respect to storage efficiency and that the extraction process is ‘near sub-linear’, however as broadly and generally set forth in the claims for the process required of the method, the claims do not appear to represent a comparable improvement to running to comparison steps, nor is there any evidence of record that two comparison steps were a methodology known in the art.  In review of the claims requirements and guidance of the specification, the steps are considered the judicial exception as abstract instructional steps for analyzing read data as compared to reference data.
  Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element in the claims.  This judicial exception requires 
For step 2B of the 101 analysis, there are no steps in the independent claim nor the dependent claims that are considered additional elements.  In view of the claim requirements and guidance of the specification, it appears that the method are implemented and the system used are a general purpose computer and do not require any special or unique equipment (claims to a medium to implement the method on a system/apparatus (11, 12) and claims to an apparatus (14, 17)).   In review of the evidence of record, there does not appear to any improvement in the technical field for practicing the steps as presently claimed.
Response to Applicants arguments
Applicants provide an overview of the 2019 revised PEG, and summarize the claims as amended and argue that the claims do not recite an abstract idea and are directed to operations or program code functions that provide for storage and processing, which are improvements and a physical construct.  It is argued that the steps cannot be performed in one’s mind as they are directed to complex process involving large amounts of data, lookups in repositories,…  Further, it is argued that the claims provide for an improvement of a computing platform, and are not merely instructions performed in a technological environment.  Under step 2B, Applicants argue that he fact pattern is similar to Berkheimer and that there is no mention of the additional elements in the basis of the rejection.  Applicant’s arguments have been fully considered, but not found persuasive.
Initially it is noted, that the previous rejection was written prior to the updated 2019 guidance, and that the analysis above has been performed consistent with the new guidance.  Further, the amendments to the claims have been assessed relative to what is required of the 
For the reasons above and of record, the rejection is maintained.
One way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Conclusion
No claim is allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/            Primary Examiner, Art Unit 1631